Nott, J.
This question .depends upon the construction to be given to the act of 1799. (2 Faust, 318,) allowing appeals from the judgments or decrees of magistrates.. The act after defining the jurisdiction of magistrates, pro» ceeds to declare, ‘‘that if either of the parties shall conceive *491him, her or themselves injured or aggrieved, by the judgment, decree or sentence of any justice of the peace or quorum, where the debt or demand is for any sum above six dollars, such person or persons may have an appeal to the first court which shall he held for the district where such judgment, sentence or decree is given or awarded, upon giving sufficient security to prosecute such appeal to effect, or on failure thereof to satisfy the costs and condemnation of the said court, and the said court shall hear and determine said appeal according to the justice of the case, and award execution against the person or persons cast therein.”
Caldwell Lenoir, for the motion.
Ilainesworth, contra.
The words of the act are indeed so plain that there is nothing left for construction. It expressly declares that the court shall hear and determine “ and award execution.” The same court that hears the appeal, which is the court of common pleas, must also award the execution.
The decision of the circuit court must therefore be reversed and the clerk is directed to sign the execution.